Citation Nr: 0525504	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  94-17 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for histoplasmosis of the 
lung to include as secondary to an undiagnosed illness.  



REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The veteran had active duty service from September 1980 to 
August 1984 and from November 1990 to July 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision of the RO.  

In November 2004, the Board remanded this case to the RO for 
further development of the evidence and other action.  

It appears that the veteran is seeking service connection for 
an undiagnosed illness manifested by severe headaches, fever, 
chills, sweats, body and joint aches, swelling of the joints, 
numbness of the face and limbs, vomiting, diarrhea, 
dehydration, bloodshot eyes, a lack of energy, memory 
deficits, depression, low tolerance to alcohol and 
sensitivity to light.  

As these matters have not been procedurally developed, the 
Board is referring it to the RO for appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  



FINDINGS OF FACT

1.  The veteran did not manifest respiratory complaints or 
findings during service, including during his period of 
service in the Persian Gulf.  

2.  The veteran currently is not shown to have lung or 
respiratory impairment due to histoplasmosis as the result of 
an undiagnosed illness or other event or incident of his 
service.  



CONCLUSION OF LAW

The veteran is not shown to have a pulmonary disability 
manifested by histoplasmosis due to undiagnosed illness or 
other disease or injury that was incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence that is available has been obtained.  

The veteran and his representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on his behalf, and the Board notes that the veteran elected 
to forego his right to a hearing.  

Further, by the February and June 1994 Statements of the 
Case; the July 1995, April 2004, October 2004, and July 2005 
Supplemental Statements of the Case; and the July 2003, June 
2003, May 2004 and January 2005 letters, he and his 
representative have been notified of the evidence needed to 
establish the benefit sought.  

He has been advised via the letters and the April and October 
2004 Supplemental Statements of the Case regarding his and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He has also apprised by these documents of VA's duty 
to assist him in obtaining supporting evidence.  

Finally, via these documents, he has been told to submit all 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).  The veteran has been 
afforded a comprehensive VA medical examination in connection 
with his claim.  

Consequently, the Board concludes that VA's statutory duties 
to provide assistance and notice to the VA have been 
satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The service medical records reflect no complaints or 
treatment respecting a disorder of the lungs.  

A December 1992 private medical examination report revealed 
diffuse symptoms and an abnormality on an X-ray study of the 
chest.  The physician indicated that the symptoms might be 
explained by histoplasmosis.  That month, evidence of 
granulomatous disease of the lung was diagnosed.  

On March 2005 VA medical examination, the veteran denied 
having symptoms of any present respiratory condition.  

The veteran indicated that he suffered from shortness of 
breath for approximately one year after returning from the 
Persian Gulf in 1992.  During that time, he was diagnosed 
with histoplasmosis.  Since that time, the veteran had no 
respiratory symptoms requiring treatment.  

On examination, his lungs were clear to auscultation.  Chest 
expansion was symmetric.  An X-ray study of the chest 
revealed that the heart was within normal limits, but 
numerous calcified pulmonary nodules were identified, 
bilaterally.  

According to the examiner, their appearance was most likely 
consistent with old granulomatous disease.  There was no 
evidence of pneumonia or pulmonary edema.  A spirometry 
yielded normal results.  A respiratory study indicated that 
lung volume was normal.  

The diagnosis was that of normal respiratory examination.  
The examiner opined that the pulmonary calcifications were as 
likely as not a residual of the histoplasmosis.  The 
calcifications were not causing any respiratory symptoms.  
The examiner reiterated that the veteran denied any lung 
problems.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
See 38 C.F.R. § 3.317.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Discussion

As noted on the February 2005 VA medical examination report, 
the veteran suffers from no clinically verifiable disability 
of the lungs due to histoplasmosis of the lungs.  The 
evidence reflects that the veteran might well have suffered 
from histoplasmosis of the lung in the past, but as reflected 
by the evidence, he has no current complaints of respiratory 
distress.  The VA examination was noted to be normal.  

Service connection cannot be granted for historical 
conditions.  See Sanchez-Benitez, supra.  As indicated, a 
present disability is a prerequisite for the granting of 
service connection.  38 C.F.R. § 3.303; Gilpin, supra; 
Degmetich, supra.  As the veteran suffers from no current 
pulmonary disability, service connection for the claimed 
histoplasmosis of the lung is denied.  

The Board notes that it need not discuss entitlement to 
service connection for the veteran's claimed disability as 
due to undiagnosed illness.  As he does not suffer from 
histoplasmosis of the lung, service connection under any 
theory is not warranted.  The Board has explained above that 
service connection requires a presently diagnosed disability.  
Id.; see also 38 C.F.R. § 3.317.  



ORDER

Service connection for histoplasmosis of the lung to include 
as secondary to an undiagnosed illness is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


